Citation Nr: 0805178	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  01-02 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, asserted to be secondary to the 
service-connected post-operative residuals of a herniated 
nucleus pulposus at L5-S1.  

2.  Entitlement to an increased disability rating for 
post-operative residuals of a herniated nucleus pulposus at 
L5-S1, currently evaluated as 60 percent disabling.  

3.  Entitlement to an effective date earlier than November 9, 
1992, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1974 
to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
Specifically, in an October 1999 decision, the RO, in 
pertinent part, denied the issues of entitlement to a 
disability rating greater than 60 percent for the 
service-connected post-operative residuals of a herniated 
nucleus pulposus at L5-S1 and entitlement to service 
connection for an acquired psychiatric disorder, asserted to 
be secondary to the service-connected low back disability.  
The Board remanded these and other issues in September 2004 
for further development.  The other matters were granted and 
are no longer in appellate status.  

Also, in October 2001, the RO granted a total disability 
rating based on individual unemployability due to 
service-connected disability (TDIU), effective from July 
1999.  After receiving notice of that decision, the veteran 
perfected a timely appeal with respect to the claim for an 
earlier effective date for the TDIU grant.  In May 2002 
during the current appeal, the RO awarded an earlier 
effective date of November 9, 1992 for the grant of the 
veteran's TDIU claim.  

The veteran's earlier effective date and increased rating 
claims will be discussed in the REMAND portion of the 
decision below and is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  




FINDING OF FACT

The veteran's psychiatric disorder, which has been 
characterized as a recurrent major depressive disorder, is 
not associated in any way to his service-connected 
post-operative residuals of a herniated nucleus pulposus at 
L5-S1.  


CONCLUSION OF LAW

A psychiatric disorder is not the result of the 
service-connected post-operative residuals of a herniated 
nucleus pulposus at L5-S1.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, January 2004 and October 2004 letters 
provided the veteran with the criteria for his service 
connection claim.  These documents also notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  In addition, the letters 
informed the veteran of his opportunity to submit 
"additional information and evidence," "any other evidence 
or information that . . . [he thought would] support . . . 
[his] claim," and "any evidence in . . . [his] possession 
that pertains to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for an acquired psychiatric disorder, asserted to 
be secondary to the service-connected low back disability.  
In light of the denial, no rating or effective date will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection and increased rating claims adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in January 2004 and October 2004, after 
the initial denial of his service connection claim.  In any 
event, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, in November 2006, the service 
connection claim was readjudicated, and a supplemental 
statement of the case (SSOC) was issued.  Consequently, the 
Board finds that nothing about the evidence or any response 
to the RO's notification suggests that the service connection 
issue adjudicated in this decision must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  All available 
service medical records, as well as all relevant treatment 
records adequately identified by the veteran, have been 
obtained and associated with his claims folder.  In addition, 
he has undergone pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
service connection issue on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

In adjudicating the secondary service connection claim in the 
present case, the Board has considered all evidence of 
record.  In particular, service medical records are negative 
for complaints of, treatment for, or findings of a 
psychiatric disorder.  

According to available post-service medical reports, at an 
August 1999 VA mental disorders examination, the veteran 
reported that, five years previously, he had been diagnosed 
with depression but had received no treatment since that 
initial diagnosis.  He further noted that he felt stressed 
due to his various physical ailments (including his back 
symptoms) as well as his family and financial problems.  A 
mental status evaluation demonstrated a mildly constricted 
mood and monotone speech.  The examiner diagnosed chronic 
dysthymia and adjustment disorder "related to several of his 
[the veteran's] physical problems."  The examiner was unable 
to determine that the veteran's diagnosed psychiatric 
disorders were related to his back problems.  

A VA outpatient treatment record dated in September 2003 
indicates that the veteran takes medication for depression.  
In a December 2004 letter, a primary care physician 
acknowledged the veteran's chronic depression.  

In July 2006, the veteran underwent a second VA mental 
disorders examination.  At that time, he explained that his 
depression began in his teenage years (due to a difficult 
childhood, including a physically abusive father) and has 
been exacerbated by several life stressors (including his 
strained relationship with his wife, recent financial 
difficulties, and multiple physical problems).  A mental 
status evaluation completed in July 2006 reflected slow and 
spurred speech, a flat and blunted affect, a dysphoric mood, 
sleep impairment, panic attacks, mildly impaired remote 
memory, and moderately impaired recent memory.  The examiner 
diagnosed, on Axis I, a recurrent major depressive disorder 
which is "less likely as not (less than 50/50 probability) 
caused by . . . [the] service-connected spinal disc 
condition."  In support of this opinion, the examiner cited 
the veteran's own admission that his depression began prior 
to his back problems as well as his numerous documented 
physical problems.  

In the claim for service connection for an acquired 
psychiatric disorder, which was received at the RO in January 
1999, the veteran expressed his belief that his 
service-connected back disability has resulted in a 
psychiatric disorder manifested by occupational and social 
impairment due to symptoms such as a depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
memory loss.  Importantly, however, while a veteran, as a lay 
person, is competent to report the onset of pertinent 
symptoms and continued symptomatology since then, he or she 
is not competent to express an opinion concerning the 
etiology of a purported disorder.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994); & Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Included in the claims folder are two medical opinions 
concluding that the veteran's depression is not the result of 
his service-connected low back disability.  Significantly, 
the claims folder contains no competent evidence refuting 
these medical conclusions.  [In this regard, the Board also 
acknowledges that service connection may be granted for 
aggravation of a disability that is proximately due to 
(rather than the direct result of) a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007) & Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Importantly, however, 
the veteran has not presented argument supportive of, nor 
does the evidence of record reflect, this aspect of his 
secondary service connection claim.]  Clearly, therefore, the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, 
asserted to be secondary to the service-connected 
post-operative residuals of a herniated nucleus pulposus at 
L5-S1.  The benefit-of-the-doubt rule does not apply, and 
this secondary service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, 
asserted to be secondary to the service-connected 
post-operative residuals of a herniated nucleus pulposus at 
L5-S1, is denied.  


REMAND

As the Board discussed in the previous portion of this 
decision, the VCAA, which was enacted on November 9, 2000, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  A review of 
the claims folder in the present case indicates that the 
veteran has not been provided with VCAA notification 
pertinent to his earlier effective date claim.  The Board 
finds, therefore, that a remand of this issue is necessary to 
afford the veteran proper VCAA notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regard to the increased rating claim, the Board finds 
that the requirements of VA's duty to notify and assist the 
claimant have not been met either.  38 U.S.C.A. §§ 5103, 
5103a; 38 C.F.R. § 3.159.  Recently, the Court held in 
Vazquez-Flores v. Peak, No. 05-0355 (U.S. Vet. App. January 
30, 2008), that for an increased rating claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with VCAA notice letters in January and October 2004.  
The letters advised the veteran to submit evidence 
demonstrating a worsening or increase in severity of the 
pertinent disability.  However, these notice letters did not 
specifically notify the veteran that he should provide 
evidence demonstrating the effect that worsening disabilities 
had on his employment and daily life.  The letters also did 
not notify the veteran that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the of the 
symptoms of the condition for which the disability 
compensation is being sought, including their severity and 
duration, and their impact on employment and daily life.  
Thus, on remand the RO should provide corrective VCAA 
notice. 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for an increased rating for 
post-operative residuals of a herniated 
nucleus pulposus at L5-S1 and an earlier 
effective date for the award of a total 
disability rating based on individual 
unemployability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) The notice should advise the veteran 
that to substantiate his increased rating 
claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disability, 
and the effect that the worsening has on 
his employment and daily life 

(e) The RO should provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

(f) The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the disability on appeal.   

(g) The veteran should also be advised 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

(h) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
an increased rating for post-operative 
residuals of a herniated nucleus 
pulposus at L5-S1, currently evaluated 
as 60 percent disabling and an 
effective date earlier than November 9, 
1992, for the grant of a TDIU.  If the 
decision remains in any way adverse to 
the veteran, he and his attorney should 
be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


